IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :         No. 2446 Disciplinary Docket No. 3
                                :
                Petitioner      :         No. 19 DB 2018
                                :
           v.                   :         Attorney Registration No. 77771
                                :
DEVON E. SANDERS,               :         (Montgomery County)
                                :
                Respondent      :

                                      ORDER

PER CURIAM
      AND NOW, this 23rd day of August, 2018, upon consideration of the Verified

Statement of Resignation, Devon E. Sanders is disbarred on consent from the Bar of

this Commonwealth, retroactive to February 12, 2018.   See Pa.R.D.E. 215. He shall

comply with the provisions of Pa.R.D.E. 217 and shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).